Name: 76/45/EEC: Commission Decision of 22 December 1975 on the implementation of the reform of agricultural structures in the United Kingdom pursuant to Directive 72/159/EEC (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agricultural policy;  economic policy;  agricultural structures and production; NA
 Date Published: 1976-01-15

 Avis juridique important|31976D004576/45/EEC: Commission Decision of 22 December 1975 on the implementation of the reform of agricultural structures in the United Kingdom pursuant to Directive 72/159/EEC (Only the English text is authentic) Official Journal L 008 , 15/01/1976 P. 0037 - 0037COMMISSION DECISION of 22 December 1975 on the implementation of the reform of agricultural structures in the United Kingdom pursuant to Directive 72/159/EEC (Only the English text is authentic) (76/45/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), and in particular Article 18 (3) thereof, Whereas on 8 October 1975 the Government of the United Kingdom, under Article 17 (4) of Directive 72/159/EEC, forwarded its: - scheme to implement Article 12 of Directive 72/159/EEC; - Agricultural and Horticultural Cooperation Scheme 1971 (Statutory Instrument 1971 No 415); Whereas under Article 18 (3) of Directive 72/159/EEC the Commission must decide whether, having regard to the objectives of the Directive and to the need for a proper connection between the various measures, such provisions satisfy the conditions for a financial contribution by the Community to common measures within the meaning of Article 15 of Directive 72/159/EEC; Whereas the Commission had already established in Decisions 75/5/EEC of 27 November 1974 (2) and 75/434/EEC of 8 July 1975 (3) that the administrative provisions in the United Kingdom in implementation of Directive 72/159/EEC satisfy the conditions for a financial contribution by the Community; Whereas the schemes referred to above, implementing Article 12 of Directive 72/159/EEC comply with the objectives of this Article; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the provisions of this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structures, HAS ADOPTED THIS DECISION: Article 1 The administrative provisions notified by the Government of the United Kingdom on 8 October 1975 implementing Article 12 of Directive 72/159/EEC satisfy the conditions for a financial contribution by the Community to common measures within the meaning of Article 15 of Directive 72/159/EEC. Article 2 This Decision is addressed to the United Kingdom. Done at Brussels, 22 December 1975. For the Commission P.J. LARDINOIS Member of the Commission (1)OJ No L 96, 23.4.1972, p. 1. (2)OJ No L 2, 4.1.1975, p. 27. (3)OJ No L 192, 24.7.1975, p. 31.